DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group I and Species A1, B1, C1, and D1, (corresponding to claims 1-5, 7-9, and 20) in the reply on 11/12/2020 is acknowledged. The traversal is on the ground(s) that “The Examiner has not provided any substantive reasons for why the search and examination of the present claims would pose an undue burden of time constraints” and “Applicants believe there is no undue search or examination burden for all of Species”, which are not persuasive.  As outlined in the restriction requirement mailed on 09/14/2020, there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  And, there is a search and/or examination burden for the patentably distinct species as set forth in the restriction requirement mailed on 09/14/2020 because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not 
	The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 10-19 (Claim 6 corresponds to Non-elected Species A2; Claim 10 corresponds to Non-elected Species C2; Claims 11-12 correspond to Non-elected Species B2; Claims 13-19 correspond to Non-elected group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 11/12/2020
Applicant is reminded that when the elected claims are in condition for allowance and the withdrawn claims are amended to include the limitations that rendered the elected claims allowable, the withdrawn claims may be rejoined and fully examined at the time of allowance.
 


Claim Objections
Claims 1-5, 7-9, and 20 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "rings M, N, and O" in line 5.  Examiner suggests changing the recitation to “ring M, ring N, and ring O”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "the rings M, N, and O" in line 8.  Examiner suggests changing the recitation to “the ring M, the ring N, and the ring O”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "can to form a ring" in line 13.  Examiner suggests changing the recitation to “can form a ring”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “a 5-membered heterocyclic ring” in line 7.  It is unclear whether the claimed “a 5-membered heterocyclic ring” is identical to or a different feature from the claimed “a 5-membered heterocyclic ring” in line 5.  For the purpose of office action, the recitation will be treated as if it recites “the 5-membered heterocyclic ring”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI (US 20150076454 A1).
	Regarding claim 1, TSAI teaches a neutral compound having the formula Os(Lm)(Ln) (see the Example 4 osmium complex in Table 3);
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the Example 4 attached below):

    PNG
    media_image1.png
    205
    393
    media_image1.png
    Greyscale
(see the Example 4 attached below);
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
rings M, N, and O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the Example 4 attached below); 
Z', Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z', Z2, and Z3 is nitrogen (see the Example 4 attached below); 
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3 are not both nitrogen (Since this recitation is optional and M and O are not both a 5-membered heterocyclic ring, the recitation is considered to be met by the prior art);
wherein RM, RN, and Ro represent optional substitution on the rings M, N, and O, respectively; and wherein each RM, RN, and R° is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or any two adjacent RM, RN, and Ro can to form a ring (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached below).
	
    PNG
    media_image3.png
    400
    770
    media_image3.png
    Greyscale

 
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
M, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, nitrile, isonitrile, and combinations thereof (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached in the rejection of claim 1).

	Regarding claim 3, 
	Regarding the claimed limitations required by claim 1 on which claim 3 depends,
	TSAI teaches a neutral compound having the formula Os(Lm)(Ln) (see the Example 4 osmium complex in Table 3);
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the Example 4 attached below):

    PNG
    media_image1.png
    205
    393
    media_image1.png
    Greyscale
(see the Example 4 attached below);
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
rings M, N, and O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the Example 4 attached below); 
Z', Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z', Z2, and Z3 is nitrogen (see the Example 4 attached below); 
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3
wherein RM, RN, and Ro represent optional substitution on the rings M, N, and O, respectively; and wherein each RM, RN, and R° is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or any two adjacent RM, RN, and Ro can to form a ring (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached below).
	
    PNG
    media_image4.png
    400
    770
    media_image4.png
    Greyscale


	Therefore, TSAI teaches Z1 and Z2 are both nitrogen (see the Example 4 attached above).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches the ring M represents a benzene ring (see the benzene ring) (see the Example 4 attached in the rejection of claim 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches Lm is the same as Ln (see the rejection of claim 1 and the Example 4 attached in the rejection of claim 1).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches Lm and Ln are each independently selected from the group consisting of:  
	
    PNG
    media_image5.png
    205
    340
    media_image5.png
    Greyscale
wherein each RM, RN, and Ro is independently hydrogen, and each of X1 to X15 is independently carbon (see the Example 4 attached in the rejection of claim 1). 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	TSAI teaches each of X1 to X15 is carbon (see the rejection of claims 1, 8 and the Example 4 attached in the rejection of claim 1).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726